significant index flo tax exempt and government entities omvsrone department of the treasury internal_revenue_service u6 au washington d c ngv ser oatrd employer date date date3 plan c leas plan e plan d plant y this letter constitutes notice that with respect to the above-named defined benefit pension_plan the three 4mendments described below are reasonable and provide for de_minimis increases in plan liabilities of the plan within the meaning of section a a of the internal_revenue_code code and section i of the employment retirement income security act of erisa sec_401 of the code provides that a plan is not a qualified_plan if there is an amendment that increases the liabilities of a plan where the plan is maintained by a debtor in a case under title of the united_states_code however sec_401 a b ii provides an exception to sec_401 a if the plan were such amendment to take effect would have a funded_current_liability_percentage as - defined in sec_412 of at least percent or if the secretary determines ’ that such amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor sec_401 a b iv also provides an exception to sec_401 if the amendment is required as a condition of qualification section i of the erisa prohibits a plan amendment that increases the _ liabilities of a plan maintained by an employer that is a ‘debtor undér title of the united_states cod section i a of erisa provides an exception to section of erisa if the secretary_of_the_treasury determines that the amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor section i c of erisa also provides an exception if the amendment is required as a condition of qualification under part of subchapter_d of chapter of the internal_revenue_code section i of erisa provides that that subsection shall only apply to plans other than multiemployer plans covered under section of erisa for which the funded_current_liability_percentage is less than percent after taking into account the effect of the amendment on date the employer filed for protection under chapter of the united_states bankruptcy code the employer has not yet been reorganized on date the employer received a favorable ruling letter the certain plan amendments were reasonable and provided for de_minimis increases in plan amendments on date the employer received a favorable ruling letter the aggregated with the amendments adopted pursuant to the reasonable and provided for de_minimis increases in plan amendments prior ruling indicating that certain additional plan amendments when - prior ruling indi icating that ‘prior ruling were plan is a defined_benefit_plan with salaried and non-union hourly the - employees generally accruing benefits under a pay credit cash balance formula and bargained employees generally accruing benefits as varying flat dollar amounts per year_of_service however there are a small number of non-union hourly employees and bargained employees that accrue benefits under service_credit cash balance formulas in this context a pay credit formula is a formula that calculates credits to participants’ cash balance accounts as percentages of salary and a service_credit formula is a formula that calculates such credits as flat dollar amounts per month of service the representing the formerly separate plans that merged to form the plan consists of a preamble two schedules a and b and attachments ‘plan the plan is a single_plan within the meaning of code sec_414 and sec_1 i -1 b of the income_tax regulations - schedule a provides special transfer and rehire rules that are applicable for all of the attachments schedule b provides the names and dates of merger of the plans that merged to form the attachment is self-controlling and governs all terms of participation of individuals covered by the part ofthe plan represented by the particular attachment plan except for schedules a and b each - the three largest of the attachments attachment sec_1 and are known - respectively as the c plan the d plan and the e plan schedule a of the plan concerns transfers of employees’ coverages from the d plan or e plan to the c plan schedule aa provides that when an employee formerly covered under the d plan or e plan transfers coverage to the c plan the employee’s accrued_benefit is converted to an opening account value where he subsequently becomes eligible for pay or service credits as applicable and interest credits in accordance with the - terms of the c plan there is one pay credit formula the permanent pay credit formula provided under the c plan that formula provides for contributions to the participants’ accounts equal to two percent of pay plus an additional two percent for pay above the integration_level defined in the c plan as one half of the social_security_wage_base there are nine different service_credit formulas provided in the c plan two of the amendments approvedinthe prior ruling affected ona temporary basis the benefits provided under the c plan the first amendment changed the pay credit formula for the period from july ij through june to a formula the temporary pay credit formula’ providing fo compensation ie for pay both above and below the integration_level the second amendment for the period from julyflthrough june lll substituted the temporary pay credit formula for the applicable service_credit formulas for certain non-union hourly participants at certain of the employer's facilities the temporary pay credit for service_credit substitution percent of pay for all the employer proposes three additional amendments to the plan subject_to the restrictions of code sec_401 the amendments are described below amendment the c plan would be amended to extend the sunset provisions of the - temporary pay credit formula and the temporary pay credit for service- credit substitution from june 2665ito ek the employer states that the business reasons for this amendment are to continue to provide higher plan benefits to plan participants and to continue to maintain - consistency among plan benefits among its non-union hourly employees many of whom are already entitled to receive pay credits underthe - regard to the proposed amendment plan without - amendment schedule a would be amended with regard to participants who were - formerly covered under the d plan to provide that the benefit of a transferred employee would at any time subsequent to the transfer be the greater of the benefit currently provided by the determined as the sum of the employee’s accrued_benefit under the d plan at the time of transfer and the actuarial equivalent of the employee’s account determined using an opening account value ie at time of transfer of zero plan and a benefit the employer states the business reason for this amendment is that it is having difficulty recruiting employees covered under the d plan to fill positions covered under the c plan because under the current terms of the can result in reduced pension accruals plan the transfer - amendment the employees at plant y under the c plan plan would be amended to provide benefits to the salaried the employer states that the business reason for this amendment is to maintain competitive benefit levels as compared with other similar situated employee groups both within and outside its business currently the small_group of employees covered by this amendment is not accruing pension benefits after the amendments described above the plan hes a funded_current_liability_percentage that is less than percent and the employer is a debtor in possession in a case under title of the united_states_code merely because the amendments were negotiated in the context of broader collective bargaining processes does not cause them to be considered reasonable however the employer believes that the amendments will help it to remain competitive furthérmore upon receipt of this - tuling letter the employer will contribute to the plan an amount equal to the increase - in current_liability resulting from all of the proposed amendments accordingly if such contribution is made the amendments are considered reasonable the actuarial information furnished indicates that the sum of the increase in current - liability resulting from the proposed amendments plus the amendments adopted pursuant to the’ similarly the sum of the increase in accrued liability resulting from the three proposed amendments plus the amendments adopted pursuant to the ruling letters is less than three percent and and ruling letters is less than three percent this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent the employer has not requested a ruling as to whether any of the proposed amendments in particular amendment above meet the exception provided under sec_401 of the code and section i c of erisa accordingly we have not addressed whether any of the proposed amendments would otherwise be required as a condition of qualification a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file a copy of this letter is also being sent to the’ manager employee_plans classification in baltimore maryland and the manager employee_plans compliance unit in chicago if ilinois if you ‘have any questions on this rufing letter please contact sincerely james e holland jr manager employee_plans technical
